Case 1:19-mc-00105-RM Document 18-7 Filed 12/06/19 USDC Colorado Page 1 of 5




            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,

      Petitioner,

v.

STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO
DEPARTMENT OF REGULATORY AGENCIES, and
APPRISS, INC.,

      Respondents.


     EXHIBIT 2 TO DECLARATION OF CHRISTOPHER P. BEALL
   Case 1:19-mc-00105-RM Document 18-7 Filed 12/06/19 USDC Colorado Page 2 of 5

                                                                 RALPH L. CARR
PHILIP J. WEISER
Attorney General                                                 COLORADO JUDICIAL CENTER
                                                                 1300 Broadway, 10th Floor
NATALIE HANLON LEH                                               Denver, Colorado 80203
Chief Deputy Attorney General
                                                                 Phone (720) 508-6000
JUNE TAYLOR
Chief Operating Officer
ERIC R. OLSON
Solicitor Genera
                                STATE OF COLORADO                CHRISTOPHER P. BEALL
                                                                 Deputy Attorney General
                                  DEPARTMENT OF LAW              Business & Licensing Section



                                                         Thursday, September 12, 2019

     Kevin Traskos
     Chief, Civil Division
     United States Attorney’s Office | District of Colorado
     1801 California Street, Suite 1600
     Denver, CO 80202

     RE:    In re Investigation of Case No. MK-15-0018, U.S. Department of Justice –
            Drug Enforcement Administration
                   - Subpoena No. MK-19-823246 (Redacted              Denver, LLC)

     Dear Kevin:

     This letter follows telephone discussions over the last two weeks between your office
     and mine and the U.S. Drug Enforcement Administration (DEA) concerning the
     above-referenced subpoena to the Prescription Drug Monitoring Program (PDMP) at
     the Colorado Department of Regulatory Agencies (DoRA).

    By this letter, we wish to memorialize the position and rationale that the State of
    Colorado has reached with regard to the data request in the instant subpoena,
    which seeks a “pharmacy summary” of all controlled substances dispensed by
    Redacted            Denver, LLC, in Greenwood Village, Colorado, between January
    1, 2014, and the present. DoRA’s preliminary estimate is that this subpoena seeks
    disclosure of approximately 7,400 prescription transactions.

     As we discussed, DoRA has offered to comply with the DEA’s subpoena by producing
     the entire set of Redacted          ’s prescription records in the PDMP database for
     the specified time period, but with the patient identities in such data replaced by
     uniquely associated pseudonyms so as to preserve the privacy of the patients whose
     records are disclosed. DoRA also has offered to cooperate with follow-up requests
     from the DEA when the DEA determines on the basis of the information in the
     initial production of PDMP data that a specific individual patient is the target of a
     bona fide investigation of unlawful conduct, and to then disclose the specific
     patient’s identifying information (matching a previously disclosed pseudonym).
Case 1:19-mc-00105-RM Document 18-7 Filed 12/06/19 USDC Colorado Page 3 of 5

Page 2                                                                9/12/2019


Based on our prior discussion, we understand that the DEA is unwilling to accept
this two-step process proposed by DoRA.

We requested that you provide us with the DEA’s rationale for why such a two-step
process is not acceptable to the DEA. Apart from indicating that the DEA believes
its authority under the Controlled Substances Act entitles it as a matter of federal
law to the entire set of PDMP records without any intermediate pseudonymization,
you did not provide a specific argument as to why DoRA should violate the privacy
interests of those Colorado patients for whom the DEA has no articulable basis to
believe the patient engaged in unlawful conduct.

In light of the absence of any such argument, DoRA remains concerned that full
disclosure of the entire set of Redacted          ’s PDMP records will constitute an
unreasonable intrusion on the privacy interests of patients who have done nothing
wrong and who otherwise have a valid and enforceable expectation, expressed in
Colorado law, see § 12-42.5-404(3)(g), CR.S., that their prescription records will not
be disclosed to law enforcement without first a preexisting “bona fide investigation”
that is specific to that individual patient.

As the U.S. Supreme Court made clear more than a generation ago in Whalen v.
Roe, there is indeed a privacy interest in records of drug prescriptions. See 429 U.S.
589, 599-600 (1977); see also Douglas v. Dobbs, 419 F.3d 1097, 1102 (10th Cir. 2005)
(“[I]t seems clear that privacy in prescription records falls within a protected ‘zone
of privacy’ and is thus protected as a personal right either ‘fundamental’ to or
‘implicit in the concept of ordered liberty.’” (quoting Palko v. Conn., 302 U.S. 319,
325 (1937); Roe v. Wade, 410 U.S. 113, 152 (1973))); Pyle v. Woods, 874 F.3d 1257,
1264 (10th Cir. 2017) (“Relying on the Supreme Court’s opinion in Whalen v. Roe,
this court held that the right to privacy protecting the disclosure of medical
information extended to an individual’s prescription drug records.”).

Of course, as you know, the decision in Whalen found that New York’s requirement
to collect prescription drug records from physicians was not an impermissible
invasion of patients’ constitutional privacy interests. See 429 U.S. at 602. But, as
Justice Brennan cautioned in his concurring opinion, the Court’s decision was
premised on the specific circumstances of the New York regulatory regime, which
limited disclosure to “only a small number of public health officials,” and the
decision was explicitly not a validation of “broad dissemination,” which Justice
Brennan said “would clearly implicate constitutionally protected privacy rights, and
would presumably be justified only by compelling state interests.” Id. at 606
(Brennan, J., concurring). Additionally, the Tenth Circuit’s decisions have made
clear that the scope of a patient’s privacy interest is a function of state law, where
the particular state’s law “can operate to diminish the privacy expectation in
prescription records.” Douglas 419 F.3d at 1102 n.3; see also Pyle 874 F.3d at 1264.
Case 1:19-mc-00105-RM Document 18-7 Filed 12/06/19 USDC Colorado Page 4 of 5

Page 3                                                                 9/12/2019


In this context, then, it is crucial to evaluate Colorado’s state law proscriptions
concerning the scope of access to PDMP data, where these statutory provisions
establish what patients in Colorado may reasonably expect with regard to the
State’s handling of their prescription records. In this regard, Colorado’s PDMP
statute establishes that prescription data is available to law enforcement officials
only “so long as the information released is specific to an individual patient,
pharmacy, or practitioner and is part of a bona fide investigation, and the request
for information is accompanied by an official court order or subpoena.” § 12-42.5-
404(3)(g), C.R.S. The General Assembly provided for such law enforcement access
pursuant to its declaration that “[e]lectronic monitoring of prescriptions for
controlled substances provides a mechanism for law enforcement officials and
regulatory boards to efficiently investigate practitioner behavior that is
potentially harmful to the public.” § 12-42.5-401(1)(d), C.R.S. (emphasis added).
Importantly, this legislative declaration does not focus on law enforcement
investigations of patients, but rather, only on “practitioner behavior.” See id.

In light of the General Assembly’s attention on law enforcement investigations of
practitioners rather than patients, and because the statute requires that law
enforcement agencies’ access to PDMP records must be contingent on a “bona fide
investigation,” it is reasonable for patients in Colorado to expect that their personal
identities will not be revealed to law enforcement absent some articulable basis to
believe that the patient himself has engaged in some unlawful conduct.

With these considerations in mind, we can see no basis for why the DEA requires
the personal identity of a patient who has been prescribed a treatment of
testosterone to address his sexual impotence. Nor do we see a basis for why the
DEA requires the personal identity of a patient who has been prescribed a
stimulant to address her ADHD condition. And similarly, there seems to be no
reason for the DEA to know the personal identity of patients who receive other
controlled-substance medicines to treat their depression or anxiety or other
psychiatric conditions. These patients’ personal identities and their specific medical
conditions would necessarily be revealed in the PDMP data requested by the instant
subpoena. But, the DEA has failed to establish any bona fide investigation into
these patients’ activities that would warrant the revelation of their identities and
medications. And because patients in Colorado are entitled to expect that their
prescription records will remain inaccessible to law enforcement in the absence of a
bona fide investigation of the specific individual patient, the DEA’s subpoena here is
therefore an unreasonable search and prohibited by the Fourth Amendment. See
also Carpenter v. U.S., -- U.S. --, 138 S. Ct. 2206, 2217 (2018) (“A person does not
surrender all Fourth Amendment protection by venturing into the public sphere. To
the contrary, ‘what [one] seeks to preserve as private, even in an area accessible to
the public, may be constitutionally protected.’” Id. at 2217 (quoting Katz v U.S., 389
U.S. 347, 35 (1967)).
Case 1:19-mc-00105-RM Document 18-7 Filed 12/06/19 USDC Colorado Page 5 of 5

Page 4                                                               9/12/2019


In light of the foregoing, the State of Colorado requests that the DEA reconsider the
position it has taken heretofore, and that it instead proceed in the two-step manner
proposed by DoRA, that is, first to receive pseudonymized prescription records, and
then second, to seek personal identification of such records when the DEA concludes
that there is a bona fide basis to believe that a specific individual patient in those
records has engaged in unlawful conduct.

We remain available to discuss this matter at your convenience.


                                      Respectfully,

                                      FOR THE ATTORNEY GENERAL



                                      CHRISTOPHER P. BEALL
                                      Deputy Attorney General

                                      Business & Licensing Section
                                      720.508.6413
                                      720.508.6037 (FAX)
                                      Email: Christopher.Beall@coag.gov



cc: Kathryn E. Kohlman, DI, US DEA
